

117 HR 1938 IH: National Guard Housing Equity Act
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1938IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Ms. Norton introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 37, United States Code, to ensure that a member of a reserve component of a uniformed service, who performs active service for more than 30 consecutive days under multiple calls or orders to active service that specify periods of 30 days or less, is paid the same basic allowance for housing as a similarly situated member of a reserve component called or ordered to active service for a period of more than 30 days.1.Short titleThis Act may be cited as the National Guard Housing Equity Act.2.Parity in basic allowance for housing for members of the reserve components who serve for more than 30 consecutive days under multiple calls or orders to active serviceSection 403(g)(5) of title 37, United States Code, is amended—(1)by inserting (A) before The Secretary; and(2)by adding at the end the following new subparagraph:(B)Notwithstanding subparagraph (A), a member of a reserve component, who performs active service for more than 30 consecutive days under multiple calls or orders to active service that specify periods of 30 days or less, shall be paid the same basic allowance for housing as a similarly situated member of a reserve component who is called or ordered to active service for a period of more than 30 days..